UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: January 31 Date of reporting period: February 1, 2013  July 31, 2013 Item 1: Reports to Shareholders Semiannual Report | July 31, 2013 Vanguard Energy Fund > For the six months ended July 31, 2013, the energy sector advanced at a slower pace than the broad U.S. stock market, which saw double-digit gains. > Vanguard Energy Fund returned almost 3%; the returns of its comparative standards were negative. > Holdings in U.S.-based oil and gas exploration and production companies helped boost the fund’s return compared with that of its benchmark index. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 7 Fund Profile. 11 Performance Summary. 13 Financial Statements. 14 About Your Fund’s Expenses. 27 Trustees Approve Advisory Arrangements. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended July 31, 2013 Total Returns Vanguard Energy Fund Investor Shares 2.83% Admiral™ Shares 2.85 MSCI ACWI Energy Index -0.40 Global Natural Resources Funds Average -2.42 Global Natural Resources Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance January 31, 2013, Through July 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Energy Fund Investor Shares $62.66 $64.28 $0.149 $0.000 Admiral Shares 117.63 120.68 0.289 0.000 1 Chairman’s Letter Dear Shareholder, Vanguard Energy Fund returned 2.83% for Investor Shares for the six months ended July 31, 2013. The advisors’ decision to overweight some U.S.-based oil and gas exploration companies helped the fund outpace the –0.40% return of its benchmark index. The fund’s performance was even stronger compared with the –2.42% average return of global natural resources funds. Many of these peer funds have significant allocations to nonenergy sectors such as materials, industrials, and utilities. Materials, in particular, suffered as declining demand pulled down prices for metals and many other natural resources. In contrast, crude oil prices climbed during the period, in part because of lower production and some supply disruptions among OPEC members. U.S. natural gas prices also rose. Even so, the energy sector as a whole lagged the broad U.S. stock market, as it has for the last two fiscal years. To a degree, this lag may reflect investors’ assessment of the possible effects of slower growth in energy demand on the profitability of the sector. 2 U.S. stocks set a brisk pace; international markets struggled U.S. stocks returned about 14% for the half year, posting positive returns for five of the six months. The exception was June, when stocks slid after Federal Reserve Chairman Ben Bernanke said the central bank could begin unwinding its stimulative bond-buying program later this year. July saw domestic stocks rebound sharply, helped by favorable economic news and reassuring words from Fed officials. Despite rising in July, international stocks finished the period with a return of less than 1%. Much of the weakness came from emerging markets, where the slowing rate of growth, especially in China and Brazil, has been a concern. Developed markets in the Pacific region and Europe posted modest gains. Bonds encountered obstacles as market uncertainty increased Bonds, which also suffered in June amid concerns that the Fed could start tapering its bond buying, posted negative six-month returns. Although July brought a little relief, the broad U.S. taxable bond market returned –1.62%. The yield of the 10-year Treasury note finished the period at 2.60%, up from 1.67% at the end of April. (Bond yields and prices move in opposite directions.) Market Barometer Total Returns Periods Ended July 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 13.83% 26.23% 8.49% Russell 2000 Index (Small-caps) 16.66 34.76 9.45 Russell 3000 Index (Broad U.S. market) 14.05 26.86 8.57 MSCI All Country World Index ex USA (International) 0.26 16.96 0.79 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.62% -1.91% 5.23% Barclays Municipal Bond Index (Broad tax-exempt market) -3.94 -2.19 5.07 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.08 0.20 CPI Consumer Price Index 1.44% 1.96% 1.21% 3 Municipal bonds fared worse, returning –3.94%. Although the municipal market was roiled in July by Detroit’s bankruptcy filing, it bears remembering that Detroit debt represents a tiny fraction—just 0.05%—of the entire muni bond market. We continue to believe that municipal bonds may make sense as part of a diversified portfolio for investors in higher tax brackets. As Sarah Hammer, a senior investment analyst with Vanguard Investment Strategy Group, put it, “State and local governments have the ability and willingness to continue to make their debt service payments.” The Fed’s target for short-term rates remained between 0% and 0.25%, capping the returns from money market funds and savings accounts. Exploration and production firms sprinted ahead of integrated giants There are many lenses through which to view the energy sector and to help make sense of the often divergent performance of its various segments. Perhaps the most commonly used lens is price, where there was a noteworthy development during the period. The price of West Texas Intermediate (WTI) crude oil—the U.S. oil price benchmark—reconnected to that of the global market, represented by Brent crude from the North Sea. Historically, WTI and Brent prices have traded within a few dollars of each other. They became disconnected in 2010, when a boom in Canadian oil production and oil shale drilling strained the U.S. transport Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Energy Fund 0.31% 0.26% 1.32% The fund expense ratios shown are from the prospectus dated May 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2013, the fund’s annualized expense ratios were 0.37% for Investor Shares and 0.31% for Admiral Shares. This increase from the estimated expense ratio reflects a performance-based investment advisory fee adjustment. When the performance adjustment is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2012. Peer group: Global Natural Resources Funds. 4 and refining network. The resulting oversupply of oil in the midsection of the country that could not reach Gulf Coast refineries pulled down WTI prices. This summer, more pipeline and refining capacity became available and onshore production in Canada and the United States dropped. Accordingly, WTI prices rose, coming close to parity with Brent in July for the first time in nearly three years. Because higher prices tend to benefit producers and pinch the profit margins of refiners, they can be a mixed blessing for integrated companies that do both. These effects played out, to varying degrees, among the Energy Fund’s holdings. The standouts were U.S. exploration and production companies. Natural gas producers in Pennsylvania did best—including one of the fund’s top ten holdings (as of July 31), which returned more than 43% for the half year. In contrast, refining and marketing companies overall lost ground as their raw material costs increased. Performance was mixed among the integrated behemoths whose operations span the globe. These companies represented more than 45% of fund assets on average during the period. Two of the fund’s largest holdings, both headquartered in the United States, advanced, but some overseas holdings declined. Compared with the benchmark index, rewarding selections outnumbered disappointments. As noted, the advisors added the most value with their choices of U.S. exploration and production companies. Some integrated giants detracted from results. The Advisors’ Report that follows this letter provides additional details about the management of the fund during the fiscal half year. Predicting the future is tricky, but preparing for it is prudent Now that much of 2013 is in the rearview mirror, it’s clear that few of us anticipated several big events—such as record highs in some stock market indexes, the powerful rally in long-slumbering Japan, and renewed upheaval in Egypt. Of course, such unpredictability underscores the challenge of forecasting. Vanguard’s approach to forecasting differs from that of many other investment firms. Joe Davis, our chief economist, is fond of saying that we “treat the future with the deference it deserves.” Each January, our economists publish Vanguard’s Economic and Investment Outlook (available at vanguard.com/ research). They update their perspectives periodically and address significant developments—such as Detroit’s bankruptcy filing—with thoughtful, timely analysis and commentary. But, in keeping with Joe’s comment, our economists don’t make the pinpoint projections that you’ll see elsewhere. 5 Instead, using sophisticated statistical models, we provide a range and probability of potential outcomesfor the inflation rate or the 10-year Treasury yield, for example. And we explain our rationale for such outcomes. In short, our forecasts acknowledge that no one has a crystal ball or can envision every scenario. And that underlines one of our core investment principles: Develop a suitable asset allocation using broadly diversified funds. Having a balanced portfolio can help you get through unforeseen events and achieve your goalseven without a crystal ball. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer August 14, 2013 6 Advisors’ Report Vanguard Energy Fund returned 2.83% for Investor Shares and 2.85% for Admiral Shares in the six months ended July 31, 2013, outpacing both its benchmark index and the average return of global natural resources funds. Your fund is managed by two advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct yet complementary investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the amount and percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also provided a discussion of the investment environment that existed during the year and of how their portfolio positioning reflects this assessment. These reports were prepared on August 14, 2013. Wellington Management Company, LLP Portfolio Manager: Karl E. Bandtel, Senior Vice President The investment environment Global equities shook off June’s pullback and advanced in July for the eighth time in the last nine calendar months. The MSCI All Country World Index rose 6.23% (in U.S. dollar terms) for the six months ended July 31, 2013. Accommodative rhetoric from the European Central Bank and the U.S. Federal Reserve increased investors’ risk appetites for U.S. stocks and, to a lesser extent, those of a number of other Vanguard Energy Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 96 11,296 Emphasizes long-term total-return opportunities from Company, LLP the various energy subsectors: international oils, foreign integrated oils and foreign producers, North American producers, oil services and equipment, transportation and distribution, and refining and marketing. Vanguard Equity Investment 3 382 Employs a quantitative fundamental management Group approach, using models that assess valuation, market sentiment, earnings quality, and management decisions of companies relative to their peers. Cash Investments 1 148 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stock. Each advisor may also maintain a modest cash position. 7 developed markets. Emerging markets equity was a notable exception; the MSCI Emerging Markets Index declined almost 10% (in U.S. dollar terms). The price of crude oil rose late in the period along with mounting tensions in Egypt. Natural gas prices remained lackluster amidst cooler weather and expectations of lower demand. They began the fiscal year just above $3.30 per million BTUs (U.S. Henry Hub) and exceeded $4 in the spring before dropping to finish below $3.50. Our successes Stock selection within the oil and gas subsector helped the portfolio outperform for the period. Cabot Oil & Gas was again the top contributor. The fund also benefited from positions in a number of other U.S. stocks, including EQT, Pioneer Natural Resources, EOG Resources, Noble Energy, and Range Resources. Cabot’s strong results were driven largely by robust production in Pennsylvania’s Marcellus Shale. The company is a low-cost producer with a strong balance sheet. We believe the stock should benefit from reduced natural gas production industry-wide and ultimately from higher natural gas prices, which have remained below the industry’s marginal cost for an extended period. We trimmed our exposure on the stock’s strength, but Cabot remains one of our largest positions in both absolute and benchmark-relative terms. Our shortfalls The portfolio’s international exposure weighed on returns. Nine of the top ten absolute detractors were in stocks of companies domiciled outside of the United States. This list included Petrobras (Brazil), Inpex (Japan), Gazprom and Rosneft (Russia), Eni (Italy), and PetroChina (China). Integrated oil and gas company Petrobras lost one-quarter of its value during the period. Production delays related to deployment of drilling platforms coupled with a broader sell-off across emerging markets in general created downward pressure on the stock. We believe that production growth will improve in the second half of the year and accelerate into 2014. Downstream retail margins should also improve to more normal levels. The company is expanding its deep sea production, with a number of rigs expected to come online in the next two years. Petrobras shares are attractively valued on investor concern about continued losses in downstream refined products. We believe this concern is fully reflected in the share price and that sentiment will begin to turn as production improves and downstream losses narrow. We took advantage of the stock’s weakness to increase our position. The fund’s positioning Our long-term outlook remains favorable for the energy sector. However, as we always do, we urge caution regarding the near-term direction of commodity prices and the inherent volatility that accompanies investing in stocks of energy companies. 8 The portfolio remains skewed in favor of low-cost producers with compelling valuations based on our assessment of their respective long-term resource bases. We believe many of these companies have the ability to create value for shareholders absent generally rising commodity prices. We believe that the eventual substitution of natural gas for oil, not only in the United States but also in Europe and Asia, is a significant opportunity for patient investors. Combined with the impact of several projects under way to enable the export of U.S. natural gas, it should continue to narrow the current wide price disparity between global energy prices and North American natural gas. A significant portion of the portfolio’s assets are invested in international stocks (including emerging markets) domiciled in several countries. We will likely seek opportunities to increase our exposure to foreign stocks as we pare back positions in North America and redeploy the proceeds into more attractively valued investments. Our low-turnover investment process remains steady, as does our emphasis on finding mid- and large-cap integrated oil and exploration and production companies that are attractively valued. We will continue to focus on stocks of companies that have clean balance sheets, long-lived resources, and high-quality management teams. Vanguard Equity Investment Group Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA The fund’s benchmark returned –0.40% for the six months ended July 31, 2013, lagging the 6.23% return of global equities (as measured by the MSCI All Country World Index). After a strong start to 2013, the capital markets saw a return of volatility in the second quarter. Initially, strong corporate earnings and economic optimism ushered stock markets to fresh highs. Rising interest rates in May tempered investor enthusiasm, however, and June brought a Federal Reserve statement that many interpreted as the beginning of a more hawkish approach to monetary policy. Markets swung wildly in the wake of the Fed’s comments, and bond yields climbed to a level last seen in 2011. Energy stocks were not immune to these fluctuations, and as a whole they provided investors with nearly flat returns. Our model-based investment approach produced results in line with expectations. Our process has similarities to that of traditional fundamental managers but features a strict quantitative method of comparing stocks to identify those with potential to outperform over the long run. Our in-house research efforts center 9 on a combination of valuation and other factors focused on fundamental growth, allowing us to take advantage of market inefficiencies caused by persistent investor biases. We then use the results of our model to construct our portfolio, with the goal of minimizing exposure to risks that our research indicates do not improve returns, such as variances from the benchmark in market capitalization and volatility. In our view, these risk exposures are not justified by the possible rewards. For the period, our most successful holdings were spread throughout various regions across the globe: First Solar (+75%) and Ultra Petroleum (+19%) in the United States, SBM Offshore (+28%) in the Netherlands, and Repsol (+10%) in Spain. Equally as important to our performance was our ability to limit exposure to underperforming stocks such as Ecopetrol (–24%) in Brazil and Pacific Rubiales Energy (–16%) in Canada. Our results were dampened by overweighted positions in Inpex (–24%) and Cairn India (–18%), two stocks that underperformed the benchmark as a whole. Underweight positions in stronger performers such as Pioneer Natural Resources (+32%) and EQT (+46%) also hurt relative returns. Overall, the increased volatility in the markets was not surprising, considering how quickly stocks had been rising domestically and internationally. Markets will always be subject to short-term fluctuations brought on by new headline risks. Too often, investors focus on short-term market gyrations, the most recent economic headlines, and short-term performance—and not enough on the fundamental principles that give them the best chance of success. Strategies such as ours shift the focus back to fundamentals by seeking to capture the spread between undervalued and overvalued stocks. We believe that our approach can provide worthwhile returns for long-term investors and play an important role in building a diversified investment plan. 10 Energy Fund Fund Profile As of July 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VGENX VGELX Expense Ratio 1 0.31% 0.26% 30-Day SEC Yield 1.78% 1.84% Portfolio Characteristics DJ U.S. Total MSCI Market ACWI FA Fund Energy Index Number of Stocks 127 173 3,619 Median Market Cap $42.1B $71.7B $40.3B Price/Earnings Ratio 14.2x 11.7x 18.9x Price/Book Ratio 1.6x 1.5x 2.5x Return on Equity 14.3% 16.6% 16.5% Earnings Growth Rate -2.9% 1.8% 10.4% Dividend Yield 2.2% 3.0% 1.9% Foreign Holdings 36.8% 49.7% 0.0% Turnover Rate (Annualized) 22% — — Short-Term Reserves 3.5% — — Subindustry Diversification (% of equity exposure) MSCI ACWI Fund Energy Coal & Consumable Fuels 3.0% 1.4% Integrated Oil & Gas 45.9 54.2 Oil & Gas Drilling 1.6 2.5 Oil & Gas Equipment & Services 9.7 10.0 Oil & Gas Exploration & Production 32.4 20.8 Oil & Gas Refining & Marketing 4.9 5.6 Oil & Gas Storage & Transportation 1.8 5.5 Other 0.7 0.0 Volatility Measures MSCI DJ U.S. ACWI Total Market Energy FA Index R-Squared 0.98 0.83 Beta 1.05 1.42 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 8.8% Royal Dutch Shell plc Integrated Oil & Gas 6.0 Chevron Corp. Integrated Oil & Gas 5.5 Schlumberger Ltd. Oil & Gas Equipment & Services 3.7 BP plc Integrated Oil & Gas 3.3 Total SA Integrated Oil & Gas 3.0 Cabot Oil & Gas Corp. Oil & Gas Exploration & Production 2.9 Pioneer Natural Oil & Gas Exploration Resources Co. & Production 2.6 Eni SPA Integrated Oil & Gas 2.3 EOG Resources Inc. Oil & Gas Exploration & Production 2.3 Top Ten 40.4% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated May 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended July 31, 2013, the annualized expense ratios were 0.37% for Investor Shares and 0.31% for Admiral Shares. 11 Energy Fund Market Diversification (% of equity exposure) Europe United Kingdom 11.9% France 3.7 Italy 2.4 Other 2.5 Subtotal 20.5% Pacific Japan 1.6% Other 0.3 Subtotal 1.9% Emerging Markets China 2.1% Russia 1.8 Brazil 1.3 Other 0.9 Subtotal 6.1% North America United States 62.1% Canada 9.4 Subtotal 71.5% 12 Energy Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): January 31, 2003, Through July 31, 2013 For a benchmark description, see the Glossary. Note: For 2014, performance data reflect the six months ended July 31, 2013. Average Annual Total Returns: Periods Ended June 30, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 5/23/1984 11.00% -3.92% 13.63% Admiral Shares 11/12/2001 11.06 -3.86 13.70 See Financial Highlights for dividend and capital gains information. 13 Energy Fund Financial Statements (unaudited) Statement of Net Assets As of July 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (96.0%) 1 United States (59.2%) Energy Equipment & Services (10.2%) Schlumberger Ltd. 5,341,519 434,426 Baker Hughes Inc. 5,431,170 257,600 Halliburton Co. 3,844,097 173,715 Ensco plc Class A 2,955,824 169,487 National Oilwell Varco Inc. 1,238,296 86,891 SEACOR Holdings Inc. 875,753 76,681 Transocean Ltd. 79,394 3,744 Patterson-UTI Energy Inc. 108,100 2,137 Diamond Offshore Drilling Inc. 30,300 2,044 Nabors Industries Ltd. 125,800 1,936 Exchange-Traded Fund (0.7%) ^,2 Vanguard Energy ETF 663,000 78,439 Oil, Gas & Consumable Fuels (48.3%) Coal & Consumable Fuels (2.2%) CONSOL Energy Inc. 8,387,185 260,255 Integrated Oil & Gas (17.6%) Exxon Mobil Corp. 11,127,444 1,043,198 Chevron Corp. 5,201,240 654,784 Occidental Petroleum Corp. 2,854,773 254,218 Hess Corp. 941,839 70,129 Murphy Oil Corp. 791,700 53,614 Oil & Gas Exploration & Production (24.6%) Cabot Oil & Gas Corp. 4,447,807 337,233 Pioneer Natural Resources Co. 1,969,495 304,799 EOG Resources Inc. 1,858,641 270,414 Anadarko Petroleum Corp. 2,994,167 265,044 Market Value Shares ($000) EQT Corp. 2,775,770 240,104 * Southwestern Energy Co. 4,944,185 191,785 Noble Energy Inc. 3,026,078 189,100 Range Resources Corp. 2,180,290 172,461 * Denbury Resources Inc. 8,669,104 151,709 Devon Energy Corp. 2,448,625 134,699 ConocoPhillips 2,053,309 133,178 * Cobalt International Energy Inc. 3,745,172 108,048 Apache Corp. 982,650 78,858 Chesapeake Energy Corp. 2,947,232 68,670 Marathon Oil Corp. 1,857,046 67,522 * Whiting Petroleum Corp. 1,085,355 55,863 * Newfield Exploration Co. 1,855,658 45,649 * WPX Energy Inc. 2,247,486 43,174 Energen Corp. 718,861 43,052 * Ultra Petroleum Corp. 107,200 2,321 Oil & Gas Refining & Marketing (3.4%) Phillips 66 2,230,984 137,205 Marathon Petroleum Corp. 1,824,650 133,802 Valero Energy Corp. 3,540,884 126,657 HollyFrontier Corp. 68,600 3,125 Oil & Gas Storage & Transportation (0.5%) Kinder Morgan Inc. 1,629,416 61,527 Williams Cos. Inc. 27,900 953 Semiconductors & Semiconductor Equipment (0.0%) * First Solar Inc. 47,850 2,356 Total United States 14 Energy Fund Market Value Shares ($000) International (36.8%) Australia (0.3%) Oil Search Ltd. 3,907,545 28,428 Caltex Australia Ltd. 127,094 2,137 Woodside Petroleum Ltd. 20,294 685 Austria (0.0%) OMV AG 59,944 2,652 Brazil (1.3%) Petroleo Brasileiro SA ADR 10,894,275 148,598 Petroleo Brasileiro SA Prior Pfd. 385,244 2,751 Petroleo Brasileiro SA 249,132 1,679 Canada (9.1%) Suncor Energy Inc. 7,576,682 239,650 Canadian Natural Resources Ltd. 5,263,443 163,272 Cenovus Energy Inc. 5,084,180 150,492 Encana Corp. 6,938,890 121,569 * Tourmaline Oil Corp. 2,412,470 92,990 TransCanada Corp. 1,530,901 69,949 Canadian Oil Sands Ltd. 3,462,710 67,201 Enbridge Inc. 1,326,300 58,954 Cameco Corp. 2,573,670 52,297 Pacific Rubiales Energy Corp. 1,949,295 37,900 ^ Petrominerales Ltd. 1,615,180 8,791 Suncor Energy Inc. 249,434 7,883 Husky Energy Inc. 104,200 3,003 Canadian Natural Resources Ltd. 86,378 2,677 Enbridge Inc. 52,350 2,323 Cenovus Energy Inc. 26,539 786 Canadian Oil Sands Ltd. 20,300 394 China (2.0%) PetroChina Co. Ltd. ADR 1,240,895 144,664 Kunlun Energy Co. Ltd. 32,151,555 47,305 China Shenhua Energy Co. Ltd. 11,588,390 33,449 China Petroleum & Chemical Corp. 5,749,600 4,270 China Oilfield Services Ltd. 1,052,000 2,365 CNOOC Ltd. 1,188,717 2,149 China Gas Holdings Ltd. 1,828,000 2,065 China Longyuan Power Group Corp. 1,676,000 1,763 PetroChina Co. Ltd. 982,000 1,147 Xinjiang Goldwind Science & Technology Co. Ltd. 1,000,400 560 Market Value Shares ($000) Finland (0.0%) Neste Oil Oyj 149,450 2,160 France (3.5%) Total SA ADR 6,512,720 345,500 Technip SA 522,614 57,665 Total SA 284,420 15,156 Greece (0.0%) Hellenic Petroleum SA 64,940 638 Hungary (0.0%) MOL Hungarian Oil & Gas plc 31,787 2,388 India (0.7%) Reliance Industries Ltd. 5,747,788 82,351 Cairn India Ltd. 430,743 2,092 Oil India Ltd. 136,255 1,158 Hindustan Petroleum Corp. Ltd. 128,139 446 Indian Oil Corp. Ltd. 76,880 259 Israel (0.0%) Delek Group Ltd. 3,000 842 * Oil Refineries Ltd. 809,908 348 Italy (2.3%) Eni SPA ADR 5,952,505 262,803 Eni SPA 384,971 8,503 Japan (1.6%) Inpex Corp. 27,276 119,259 JX Holdings Inc. 11,283,170 59,890 Showa Shell Sekiyu KK 253,900 2,339 Idemitsu Kosan Co. Ltd. 26,900 2,240 Netherlands (0.0%) * SBM Offshore NV 131,514 2,545 Norway (0.8%) Statoil ASA ADR 4,090,890 88,322 Statoil ASA 200,381 4,350 Poland (0.0%) Polskie Gornictwo Naftowe i Gazownictwo SA 1,225,230 2,375 * Grupa Lotos SA 147,504 1,521 Portugal (0.9%) Galp Energia SGPS SA 6,436,169 102,806 15 Energy Fund Market Value • Shares ($000) Russia (1.8%) Gazprom OAO ADR 13,040,733 100,773 Rosneft OAO GDR 13,844,021 97,811 Lukoil OAO ADR 103,280 6,077 AK Transneft OAO Prior Pfd. 1,010 2,394 TMK OAO GDR 128,997 1,741 Tatneft OAO ADR 17,933 659 Surgutneftegas OAO ADR 61,630 486 Gazprom OAO 124,674 485 South Africa (0.1%) Sasol Ltd. 111,032 5,101 South Korea (0.0%) SK Holdings Co. Ltd. 15,884 2,495 Spain (0.8%) Repsol SA 4,026,158 96,496 Thailand (0.1%) PTT PCL (Foreign) 282,300 2,985 * PTT Global Chemical PCL 1,061,200 2,239 PTT Exploration & Production PCL (Foreign) 189,100 939 United Kingdom (11.5%) Royal Dutch Shell plc ADR 7,778,285 531,646 BP plc ADR 8,889,185 368,368 BG Group plc 9,972,896 179,834 Royal Dutch Shell plc Class B 4,426,895 156,582 * Ophir Energy plc 10,826,161 62,040 * Genel Energy plc 1,705,482 24,896 BP plc 2,573,179 17,778 Royal Dutch Shell plc Class A 330,410 11,274 Royal Dutch Shell plc Class A (Amsterdam Shares) 158,539 5,412 * Essar Energy plc 417,156 843 * Cairn Energy plc 1 — Total International Total Common Stocks (Cost $7,132,598) Market Value • Shares ($000) Temporary Cash Investments (4.3%) 1 Money Market Fund (0.8%) Vanguard Market Liquidity Fund, 0.124% 94,787,797 94,788 Face Amount ($000) Repurchase Agreement (3.4%) RBS Securities, Inc. 0.060%, 8/1/13 (Dated 7/31/13, Repurchase Value $408,501,000, collateralized by U.S. Treasury Note/ Bonds 2.000%, 7/31/20, with a value of $416,671,000) 408,500 408,500 U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.110%, 8/21/13 5,000 5,000 Fannie Mae Discount Notes, 0.100%, 11/13/13 500 500 Freddie Mac Discount Notes, 0.130%, 9/16/13 3,000 2,999 Total Temporary Cash Investments (Cost $511,787) 511,787 Total Investments (100.3%) (Cost $7,644,385) 11,858,501 Other Assets and Liabilities (-0.3%) Other Assets 36,296 Liabilities 4 (68,723) Net Assets (100%) 16 Energy Fund At July 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 7,316,326 Undistributed Net Investment Income 86,645 Accumulated Net Realized Gains 208,486 Unrealized Appreciation (Depreciation) Investment Securities 4,214,116 Futures Contracts 544 Foreign Currencies (43) Net Assets Investor Shares—Net Assets Applicable to 77,901,603 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 56,502,758 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $
